         Case 1:19-cv-08173-LAP Document 275 Filed 08/02/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

PETER ALLEN, et al.,

                       Plaintiffs,
                                               No. 19-CV-8173 (LAP)
-against-
                                                        ORDER
CARL KOENIGSMANN, MD, et al.,

                       Defendants.

LORETTA A. PRESKA, Senior United States District Judge:

     Defendants shall respond by letter no later than August 5,

2021 to Ms. Agnew’s pre-motion letter dated August 1, 2021. (See

dkt. no. 274.)

SO ORDERED.

Dated:       August 2, 2021
             New York, New York


                               __________________________________
                               LORETTA A. PRESKA
                               Senior United States District Judge




                                       1
